***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 DAWSON LAWRENCE v. ROBERTO GUDE ET AL.
              (AC 45191)
                          Elgo, Moll and Clark, Js.

                                   Syllabus

Pursuant to statute (§ 46b-37 (b) (3)), it is the joint duty of each spouse to
   support his or her family, and both shall be liable for ‘‘the rental of any
   dwelling unit actually occupied by the husband and wife as a resi-
   dence . . . .’’
The plaintiff landlord, L, sought, inter alia, damages for back rent and use
   and occupancy in connection with a residential property he leased to
   the defendants, R and A, who were husband and wife. Although the
   lease listed both R and A as tenants and both R and A resided at the
   property, only R signed the lease. L’s complaint sounded in breach of
   contract as to R and alleged that A was liable pursuant to § 46b-37 (b)
   (3) because she and R were married and used the premises as their
   primary residence. The trial court rendered judgment in favor of L as
   against R, in accordance with a stipulation entered into by L and R. The
   court did not find A liable for back rent or use and occupancy because
   A had not signed the lease agreement and, although it considered L’s
   arguments regarding § 46b-37 (b) (3), it did not adopt L’s interpretation
   of that statute. On L’s appeal to this court, held that the trial court erred
   in failing to impose joint and several spousal liability as to A pursuant
   to § 46b-37 (b) (3); the language of that statute unambiguously provides
   that both spouses shall be liable for the rental of any dwelling unit
   actually occupied by a husband and wife as a residence, and here, in
   light of R’s liability for back rent and use and occupancy, A was also
   liable for back rent and use and occupancy, as the defendants’ argument
   that a spouse cannot be liable to a third party under the statute for rent
   owed when the spouse is not a signatory to the leasehold agreement
   was contrary to the plain language of § 46b-37 (b) (3) and analogous
   appellate precedent interpreting other subdivisions of § 46b-37 (b) vis-
   à-vis third-party claims for payment.
      Argued September 19—officially released November 22, 2022

                             Procedural History

   Action to recover damages for breach of a lease agree-
ment, and for other relief, brought to the Superior Court
in the judicial district of Litchfield, Housing Session at
Torrington, and tried to the court, Wu, J.; judgment in
part for the plaintiff, from which the plaintiff appealed
to this court. Reversed in part; judgment directed.
   Randall J. Carreira, for the appellant (plaintiff).
   Douglas J. Lewis, for the appellees (defendants).
                         Opinion

   CLARK, J. The plaintiff, Dawson Lawrence, appeals
from the judgment of the trial court rendered following
a court trial in an action for damages arising from a
residential lease against the married defendants,
Roberto Gude (Roberto) and Adriana Gude (Adriana).
On appeal, the plaintiff argues that the court improperly
found that Adriana was not liable for back rent and use
and occupancy under the lease pursuant to General
Statutes § 46b-37 (b) (3).1 We agree and, accordingly,
reverse in part the judgment of the court.
   We begin by setting forth the relevant facts, as found
by the trial court, and the procedural history in this
case. At all relevant times, Roberto and Adriana were
married. The plaintiff and Roberto signed a written
lease agreement for the plaintiff’s real property located
at 8 Bittersweet Bluff in New Milford (premises) for a
term of one year commencing on September 15, 2015.
Although the lease listed both Roberto and Adriana as
tenants, Adriana did not sign the lease. Nevertheless,
it is undisputed that both Roberto and Adriana resided
together as husband and wife at the premises. The lease
set the rent at $1750 per month. At the expiration of
that year, the plaintiff and Roberto entered into an oral
month-to-month lease. The plaintiff subsequently
increased the rent to $1850 per month and then, in
February, 2020, increased it to $1900 per month. On
February 18, 2020, the defendants paid the plaintiff
$1000 for rent.
   On March 5, 2020, the plaintiff served the defendants
with a notice to quit, which required them to vacate the
premises on or before March 15, 2020. In the summary
process proceedings that followed, the defendants
availed themselves of the protection of the public health
emergency order issued by the Centers for Disease Con-
trol and Prevention titled ‘‘Temporary Halt in Residen-
tial Evictions to Prevent the Further Spread of COVID-
19’’ (CDC order). On January 6, 2021, the summary
process court, J. Moore, J., found that the defendants
had failed to pay rent but, as a result of the CDC order,
could not be evicted. The court did not render judgment
at that time because it needed to determine whether
the defendants’ adult daughter was an occupant of the
premises as of March 5, 2020, a fact that, if proven,
would require the plaintiff to serve the daughter with a
notice to quit before the summary process proceedings
could continue.2
  While the summary process action was pending, the
plaintiff commenced the instant action against the
defendants on January 27, 2021. The first count of the
three count complaint, which sounded in breach of
contract, alleged that Roberto was liable for back rent,
use and occupancy of the premises, and property dam-
age. The second count alleged that Adriana was liable
for back rent pursuant to § 46b-37 because she and
Roberto were married and used the premises as their
primary residence. The third count alleged that the
defendants were liable for back rent and use and occu-
pancy based on a theory of unjust enrichment. On April
12, 2021, the defendants filed an answer to the com-
plaint, admitting, inter alia, that Adriana is Roberto’s
spouse and that the two lived in the premises as their
primary residence at all relevant times.
  On April 13, 2021, the summary process court, J.
Moore, J., rendered judgment of summary process in
the plaintiff’s favor but stayed execution of the eviction
until June 30, 2021, based on the CDC order.
  On June 10, 2021, the plaintiff amended his complaint
in this action. The amended complaint repleaded all
three counts but added the phrase ‘‘use and occupancy’’
to several paragraphs in all three counts and updated
the amounts allegedly owed to reflect the defendants’
continued use and occupancy of the premises without
paying rent during the pendency of the action. The
plaintiff and Roberto stipulated on the first day of trial,
July 13, 2021, that the plaintiff was owed $27,500 in
back rent and use and occupancy.3
   On November 26, 2021, the court rendered judgment
in favor of the plaintiff on count one against Roberto.
The court found Roberto liable for $31,948, awarding
$27,500 for back rent and use and occupancy, as stipu-
lated, and $4448 for repair costs due to damage to the
premises. With respect to Adriana, however, the court
stated that, ‘‘[a]lthough . . . Adriana . . . is listed as
a party in the written . . . lease, the lease agreement
is not signed by her . . . . There was no evidence
entered into the record that she participated in the
negotiation of the oral, month-to-month lease of the
premises. Therefore, the court finds that . . . Adriana
. . . is not liable to plaintiff for back rent or use and
occupancy.’’
  On November 30, 2021, the plaintiff filed a motion
to reargue, asserting that the court failed to address
Adriana’s alleged liability under § 46b-37 (b). The defen-
dants objected to that motion on December 1, 2021,
and argued, inter alia, that § 46b-37 (b) does not apply
to the claims of a landlord. On December 17, 2021, the
court denied the motion to reargue and stated: ‘‘The
court, in issuing its decision in this matter, considered
the plaintiff’s arguments regarding § 46b-37 (b) (3). Title
46b of the . . . General Statutes relates to family law
related issues and matters. The court does not adopt
the plaintiff’s interpretation of that statute and instead
applied principles of contract law to determine liability
of the respective defendants.’’ This appeal followed.4
Additional facts will be set forth as necessary.
  We begin by setting forth the applicable standard of
review. Because the issue on appeal is whether Adriana
is liable to the plaintiff for back rent and use and occu-
pancy under § 46b-37 (b) (3), the plaintiff’s claim ‘‘raises
a question of statutory construction, which is a [ques-
tion] of law, over which we exercise plenary review.’’
(Internal quotation marks omitted.) Saunders v. Firtel,
293 Conn. 515, 525, 978 A.2d 487 (2009). Further,
‘‘[w]hen construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . [General Statutes §] 1-2z directs this
court to first consider the text of the statute and its
relationship to other statutes to determine its meaning.
If, after such consideration, the meaning is plain and
unambiguous and does not yield absurd or unworkable
results, we shall not consider extratextual evidence of
the meaning of the statute. . . . The test to determine
ambiguity is whether the statute, when read in context,
is susceptible to more than one reasonable interpreta-
tion.’’ (Citations omitted; internal quotation marks omit-
ted.) Sarrazin v. Coastal, Inc., 311 Conn. 581, 603–604,
89 A.3d 841 (2014).
   On appeal, the plaintiff claims that the trial court
erred in failing to impose joint and several spousal
liability as to Adriana pursuant to § 46b-37 (b). The
defendants disagree and argue that § 46b-37 (b) does
not apply in actions filed by landlords in regard to a
contract claim, and, therefore, the court did not err in
finding Adriana not liable under the statute. We agree
with the plaintiff.
   Section 46b-37 provides in relevant part: ‘‘(a) Any
purchase made by either a husband or wife in his or
her own name shall be presumed, in the absence of
notice to the contrary, to be made by him or her as an
individual and he or she shall be liable for the purchase.
(b) Notwithstanding the provisions of subsection (a)
of this section, it shall be the joint duty of each spouse
to support his or her family, and both shall be liable
for: (1) The reasonable and necessary services of a
physician or dentist; (2) hospital expenses rendered the
husband or wife or minor child while residing in the
family of his or her parents; (3) the rental of any dwell-
ing unit actually occupied by the husband and wife
as a residence and reasonably necessary to them for
that purpose; and (4) any article purchased by either
which has in fact gone to the support of the family, or
for the joint benefit of both.’’ (Emphasis added.) This
language clearly and unambiguously states that ‘‘both’’
spouses shall be liable for ‘‘the rental of any dwelling
unit actually occupied by the husband and wife as a
residence and reasonably necessary to them for that
purpose . . . .’’ General Statutes § 46b-37 (b) (3); see
also Wilton Meadows Ltd. Partnership v. Coratolo, 299
Conn. 819, 829, 14 A.3d 982 (2011) (‘‘[§ 46b-37 (b) (1)
through (3)] expressly enumerate specific types of ser-
vices and expenses for which a spouse would be lia-
ble’’).
   The defendants’ argument that a spouse cannot be
liable to a third party under § 46b-37 for rent owed
when the spouse is not a signatory to the leasehold
agreement is contrary to the plain language of § 46b-37
(b) (3) and analogous appellate precedent interpreting
other subdivisions of § 46b-37 (b) vis-à-vis third-party
claims for payment. Most recently, in Stamford Hospi-
tal v. Schwartz, 190 Conn. App. 63, 78, 209 A.3d 1243,
cert. denied, 332 Conn. 911, 209 A.3d 644 (2019), this
court held that § 46b-37 (b) (2) allowed a hospital to
recover the costs of medical services rendered to a
minor child from both of the child’s parents. The mother
in Schwartz had signed an authorization that made her
liable for any medical expenses that the child’s health
insurance did not cover, and the trial court rendered
judgment against both parents pursuant to § 46b-37 (b)
(2). Id., 68. We affirmed that judgment on the ground
that the father ‘‘was liable under the authorization pur-
suant to § 46b-37, regardless of whether he signed the
authorization.’’ Id., 78. This court’s decision in Schwartz
is consistent with a long line of cases that interpreted
prior revisions of § 46b-37 (b) as creating joint and
several spousal liability to third parties for certain types
of debt. See, e.g., Baledes v. Greenbaum, 112 Conn. 64,
68–69, 151 A. 333 (1930) (affirming judgment against
husband for cost of groceries wife purchased for sup-
port of family); Howland Dry Goods Co. v. Welch, 94
Conn. 265, 267, 108 A. 510 (1919) (husband and wife
jointly liable for articles purchased by one as long as
‘‘the purchases [had] in fact gone to the support of the
family’’ (internal quotation marks omitted)); Paquin,
Ltd. v. Westervelt, 93 Conn. 513, 517–18, 106 A. 766
(1919) (husband liable for cost of clothing wife pur-
chased for individual use from plaintiff); Fitzmaurice
v. Buck, 77 Conn. 390, 393, 59 A. 415 (1904) (concluding
prior revision of § 46b-37 (b) ‘‘was in its present perti-
nent provisions designed in no small measure for the
protection of third parties who might have dealings
with married persons’’).
   Here, the defendants admitted in their answer that,
at all relevant times, they were married and were occu-
pying the premises as their primary residence.5 Pursu-
ant to the plain language of § 46b-37 (b), in light of
Roberto’s liability for back rent and use and occupancy,
Adriana is also liable for back rent and use and occu-
pancy, regardless of whether she signed the lease.6 See
Stamford Hospital v. Schwartz, supra, 190 Conn.
App. 78.
  The judgment is reversed as to the defendant Adriana
Gude only, and the case is remanded with direction to
render judgment in favor of the plaintiff against the
defendant Adriana Gude in the amount of $27,500 for
back rent and use and occupancy; the judgment is
affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     General Statutes § 46b-37 provides in relevant part: ‘‘(a) Any purchase
made by either a husband or wife in his or her own name shall be presumed,
in the absence of notice to the contrary, to be made by him or her as an
individual and he or she shall be liable for the purchase.
   ‘‘(b) Notwithstanding the provisions of subsection (a) of this section, it
shall be the joint duty of each spouse to support his or her family, and both
shall be liable for . . . (3) the rental of any dwelling unit actually occupied
by the husband and wife as a residence and reasonably necessary to them
for that purpose . . . .’’
   2
     General Statutes § 47a-23 (a) provides in relevant part: ‘‘When the owner
or lessor . . . desires to obtain possession or occupancy of any land or
building . . . such owner or lessor . . . shall give notice to each lessee or
occupant to quit possession or occupancy of such land, building, apartment
or dwelling unit, at least three days before the termination of the rental
agreement or lease, if any, or before the time specified in the notice for the
lessee or occupant to quit possession or occupancy.’’ (Emphasis added.)
   3
     On August 24, 2021, the second day of trial, despite the stipulation, the
plaintiff argued that the amount owed for back rent and use and occupancy
was $29,295. The trial court awarded the plaintiff $27,500 for back rent and
use and occupancy in accordance with the stipulation, and the plaintiff does
not challenge that ruling on appeal.
   4
     Roberto has not filed a cross appeal.
   5
     As the plaintiff noted in his appellate brief, the defendants did not file
an answer to the amended complaint. Practice Book § 10-61 provides in
relevant part: ‘‘When any pleading is amended the adverse party may plead
thereto . . . or, if the adverse party has already pleaded, alter the pleading,
if desired . . . . If the adverse party fails to plead further, pleadings already
filed by the adverse party shall be regarded as applicable so far as possible
to the amended pleading.’’ The plaintiff’s amended complaint did not modify
the paragraphs containing the allegations in question. Because the defen-
dants admitted those allegations, the defendants’ admissions on those points
apply to the amended complaint.
   6
     During oral argument before this court, the plaintiff’s counsel made clear
that the plaintiff was only seeking to hold Adriana liable under § 46b-37 (b)
for back rent and use and occupancy, not for property damage.